DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 03 March 2021.
Claims 1-22 are pending.
Claims 1-22 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021 and 31 May 2021 are being considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed Indian Patent Application Serial Number 202011056259, which was filed on December 24, 2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation " wherein the per service periodic cleaner is to " in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determine a reputation score for a service provider by comparing to a threshold in order to give the service provider access to user information which is an abstract idea of organizing human activities (commercial interactions such as business relations/sales activities/behaviors) as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “identify a request for personal information from a service provider; determine a reputation score of the service provider using a service reputation database; compare the reputation score against a threshold for reputability; cause presentation of a request for approval to provide user information to the service provider; in response to user approval, provide the user information to the service provider; and add the service provider to a list of service providers that have been given access to user information,” in claims 1 and 9 and “determine a reputation score of a service provider associated with a request using a service reputation database; and compare the reputation score against a threshold for reputability” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “cause a machine to at least,” (or “an apparatus comprising a service reputation checker to” in claim 17) nothing in the claim element precludes the step from practically being performed in the mind OR from the methods of organizing human interactions grouping OR from the mathematical concept grouping.  For example, but for the “by a computer system” language, “determining” in the context of this claim encompasses the user manually mapping, computing centroids, distances and comparing to the threshold.  Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a computer or with computing components.  For example, but for the “by a processor” language, “ranking” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Method claim 9 is completely devoid of structure whatsoever and thus no more than the abstract idea.  The “user notifier,” “federated identifier linker or application programming interface orchestrator,” and “user data database” of claim 17 are all simply elements recited as performing extrasolution data gathering or post solution activities.  Claim 1 only recites one additional element – using a machine to perform the steps. Similarly, claim 17 only recites a service reputation checker to perform the determine and compare steps.  The machine and service reputation checker in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of a calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “encrypt/encrypting” steps, “database,” service reputation checker,” user notifier,” “federated identifier linker or application programming interface orchestrator,” and “user data database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-8, 10-16, and 18-22 are dependent on claims 1, 9, and 17 and include all the limitations of claims 1, 9, and 17.  Therefore, claims 2-8, 10-16, and 18-22 recite the same abstract idea of “determine a reputation score for a service provider by comparing to a threshold in order to give the service provider access to user information.”  The claim recites the additional limitations further including additional steps (reminders, remove/revoke access, warnings, prompts) which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 9, and 17, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-22 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al. (2014/0325586) further in view of Porjo et al. (US PG Pub. 2014/0123319).

As per claims 1 and 9, Halliday discloses a non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least; and a method to (process, apparatus, system, method, Halliday ¶15): 
encrypt user personal information for storage in a user information database (encrypts data, Halliday ¶37);
identify a request for personal information from a service provider (when an interactive service is launched, the mobile communications device automatically generates a security evaluation for the launched interactive service based on several trust factors that can be related to a current state of the mobile communications device, to a security feature of the interactive service, and/or to a security feature of the network over which information is currently being transmitted or received. Once the evaluation is generated, an action based on the evaluation can be performed. For example, the action can be displaying the security evaluation to a user of the mobile communications device while the user is using the application, Halliday ¶16; For example, when a web application 211 running on the web browser 207 receives a request for the user's password or credit card number, the ASA module 210 can be invoked to generate the security evaluation 216. In other embodiments, the ASA module 210 can be configured to generate a security evaluation 216 based on other factors and/or a combination of circumstances and factors, ¶31); 
determine a reputation score of the service provider using a service reputation database (trust factors, for numeric scores, to determine the security score, Halliday ¶32-¶34) (Examiner notes the security score as an equivalent to the reputation score i.e. a reputation of trusted/safe/unsafe/suspicious etc.);  
compare the reputation score against a threshold for reputability (the security evaluation 216 can be generated based on the security score 215. For example, when the security score 215 is greater than a threshold value 218, the ASA module 210 can be configured to generate a security evaluation 216 that indicates that it is not recommended to perform the interactive service operation. Conversely, when the security score 215 is at most equal to the threshold value 218, the generated security evaluation 216 can indicate that it is safe to perform the interactive service operation.  According to an embodiment, the threshold value 218 can be zero so that when any one of the trust factors 212 is not satisfied, the security evaluation 216 indicates that it is not recommended to proceed with the interactive service operation. In another embodiment, the threshold value 218 can be greater than zero so that it is possible for the security evaluation 216 to indicate that it is safe to proceed with the interactive service operation even though a trust factor 212 is not satisfied. In an embodiment, more than one threshold value 218, 218a greater than zero can be defined. In this embodiment, more than two security evaluations 216 can be generated thereby providing more nuanced guidance. For example, when the security score 215 is greater than a first threshold value 218 but less than a second threshold value 218a, the ASA module 210 can be configured to generate a security evaluation 216 that indicates that it is not absolutely safe to perform the interactive service operation, and to proceed with caution, Halliday ¶40-¶41); 
add the service provider to a list of service providers that have been given access to user information (whitelist of trusted sources and/or not on a blacklist of suspicious sources, Halliday ¶36).
Halliday does not expressly disclose cause presentation of a request for approval to provide user information to the service provider; in response to user approval, provide the user information to the service provider.
However, Porjo teaches cause presentation of a request for approval to provide user information to the service provider; in response to user approval, provide the user information to the service provider (confirm or deny, Porjo ¶69).
Both the Halliday and Porjo references are analogous in that both are directed towards/concerned with security of user’s information.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Porjo’s method of confirming security implementations in Halliday’s system to improve the system and method with reasonable expectation that this would result in a security management system that is able to allow users to implement controls.  
The motivation being that many modern mobile computing devices are capable of running a wide variety of third party applications, also referred to as "apps," which may be obtained from application stores and/or other application sources. These applications may access a wide variety of data and hardware resources on mobile computing devices, as well as external network resources, during operation. In some instances, use of resources by applications my risk exposure of potentially sensitive user data to third parties. While in some instances, such resource usage may be needed for operation of the application, some applications may access resources that are not needed for operation, thereby increasing the risk of exposure of sensitive user information (Porjo ¶3). 

	
As per claim 17, Halliday discloses an apparatus comprising (process, apparatus, system, method, Halliday ¶15):
a service reputation checker to (Application Security Assessor module, Halliday ¶10): 
determine a reputation score of a service provider associated with a request using a service reputation database (trust factors, for numeric scores, to determine the security score, Halliday ¶32-¶34) (Examiner notes the security score as an equivalent to the reputation score i.e. a reputation of trusted/safe/unsafe/suspicious etc.); and 
compare the reputation score against a threshold for reputability (the security evaluation 216 can be generated based on the security score 215. For example, when the security score 215 is greater than a threshold value 218, the ASA module 210 can be configured to generate a security evaluation 216 that indicates that it is not recommended to perform the interactive service operation. Conversely, when the security score 215 is at most equal to the threshold value 218, the generated security evaluation 216 can indicate that it is safe to perform the interactive service operation.  According to an embodiment, the threshold value 218 can be zero so that when any one of the trust factors 212 is not satisfied, the security evaluation 216 indicates that it is not recommended to proceed with the interactive service operation. In another embodiment, the threshold value 218 can be greater than zero so that it is possible for the security evaluation 216 to indicate that it is safe to proceed with the interactive service operation even though a trust factor 212 is not satisfied. In an embodiment, more than one threshold value 218, 218a greater than zero can be defined. In this embodiment, more than two security evaluations 216 can be generated thereby providing more nuanced guidance. For example, when the security score 215 is greater than a first threshold value 218 but less than a second threshold value 218a, the ASA module 210 can be configured to generate a security evaluation 216 that indicates that it is not absolutely safe to perform the interactive service operation, and to proceed with caution, Halliday ¶40-¶41); 
a user data database to store an indication of the service provider in a list of service providers that have been given access to user information (whitelist of trusted sources and/or not on a blacklist of suspicious sources, Halliday ¶36).
Halliday does not expressly disclose cause presentation of a request for approval to provide user information to the service provider; in response to user approval, provide the user information to the service provider.
However, Porjo teaches a user notifier to cause presentation of a request for approval to provide user information to the service provider; at least one of a federated identifier linker or an application programming interface orchestrator to, in response to user approval, provide the user information to the service provider (confirm or deny, module, Porjo ¶69; user interface, Fig. 4).
Both the Halliday and Porjo references are analogous in that both are directed towards/concerned with security of user’s information.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Porjo’s method of confirming security implementations in Halliday’s system to improve the system and method with reasonable expectation that this would result in a security management system that is able to allow users to implement controls.  
The motivation being that many modern mobile computing devices are capable of running a wide variety of third party applications, also referred to as "apps," which may be obtained from application stores and/or other application sources. These applications may access a wide variety of data and hardware resources on mobile computing devices, as well as external network resources, during operation. In some instances, use of resources by applications my risk exposure of potentially sensitive user data to third parties. While in some instances, such resource usage may be needed for operation of the application, some applications may access resources that are not needed for operation, thereby increasing the risk of exposure of sensitive user information (Porjo ¶3). 

As per claims 2, 10, and 18, Halliday and Porjo disclose as shown above with respect to claims 1, 9, and 17.  Halliday further discloses wherein the instructions, when executed, cause the machine to: analyze the list of service providers with access to user personal information; and send a reminder to revoke access from the service provider from the list of service providers (notify developer or entity associated, Halliday ¶49).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “to revoke access from the service provider from the list of service providers" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 3, 11, and 19, Halliday and Porjo disclose as shown above with respect to claims 2, 10, and 18.  Halliday further discloses wherein the instructions, when executed, cause the machine to, upon approval to revoke access, remove access to user personal information for the service provider (the ASA module 210 can be configured to block the interactive service operation and to quarantine the interactive service 206 for further security analysis. In addition, the ASA module 210 can display one type of visual indicator or badge atop the display of the interactive service to indicate the level of trust or safety as determined by the ASA module. In such a case, the ASA module 210 can notify the developer of the application 208 or the entity associated with the interactive service 206, Halliday ¶49).

As per claims 4, 12, and 20, Halliday and Porjo disclose as shown above with respect to claims 1, 9, and 17.  Halliday further discloses wherein the instructions, when executed, cause the machine to warn the user about the reputability of a service provider before sending personal information (Based on this evaluation, the user can be informed that it is safe to use the interactive service or can be warned that it is not recommended to use the interactive service to perform the interactive service operation, Halliday ¶27).

As per claims 5 and 13, Halliday and Porjo disclose as shown above with respect to claim 1 and 9.  Halliday further discloses wherein the instructions, when executed, cause the machine to prompt the user to enter personal information requested by the service provider that is not already stored in the user information database (register and authenticate user device, Halliday ¶51).

As per claims 6, 14, and 21, Halliday and Porjo disclose as shown above with respect to claims 1, 9, and 17.  Halliday further discloses wherein the instructions, when executed, cause the machine to provide the user information to the service provider by providing the user information via a federated link with the service provider (For instance, as indicated above, the launched interactive service 206 can be an application 208a or a web application 211 that is purportedly associated with a specific entity, such as a financial institution, and that is configured to transmit data to and to receive data from a target website 142a. In this case, in addition to generating the security evaluation 216 for the interactive service 206, the ASA module 210 can verify that the interactive service 206 is sending data to a website that is an authentic target website 142a associated with the specified entity and not a fraudulent website posing as the target website 142a. For example, in an embodiment, the ASA module 210 can examine a uniform resource location (URL) of the target website 142a to identify a domain. Once the domain is identified, the ASA module 210 can determine whether the domain is registered by the specified entity by querying a domain registrar. The interactive service can purport to be associated with a specific entity by using text or images associated with or identifying the name of the entity or its logo or trademarks, or by using the name of the entity or its trademarks within the URL domain or path, or text designed to be confusingly similar to the name of the entity or its trademarks. In such a case the ASA module 210 can notify the developer of the application 208 or the entity associated with the interactive service 206. In an embodiment, the ASA module 210 can redirect the web browser 207 to the legitimate website or web application 211 that is actually associated with the entity, Halliday ¶48).

As per claims 7, 15, and 22, Halliday and Porjo disclose as shown above with respect to claims 1, 9, and 17.  Halliday further discloses wherein the instructions, when executed, cause the machine to provide the user information to the service provider by providing the user information via an application programming interface provided by the with the service provider (the launched interactive service 206 can be an application 208a or a web application 211 that is purportedly associated with a specific entity, Halliday ¶48).
 
As per claims 8 and 16, Halliday and Porjo disclose as shown above with respect to claim 1 and 9.  Halliday further discloses wherein the user information database and service reputation database are implemented in a single database (storage service, Halliday ¶31).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Rajagopal et al. (US Patent No. 8,881,227) Secure Web Container For A Secure Online User Environment.
Nguyen et al. (US Patent No. 10,929,923) Security Scoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629